Citation Nr: 0518314	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date prior to June 22, 
1996 for the grant of Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  He died on February [redacted], 1984.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In February 2003, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1984.  The certificate 
of death stated metastatic soft tissue sarcoma, malignant 
schwannoma, as the immediate cause of death.

2.  The appellant's original application for burial benefits, 
received in February 1985, did not indicate that she was 
claiming service connection for the cause of the veteran's 
death.

3.  The appellant's first application claiming entitlement to 
Dependency and Indemnity Compensation (DIC) was received by 
the RO on June 23, 1997.

4.  Soft-tissue sarcoma was presumptively recognized as 
service connectable by law for veterans who served in Vietnam 
during the Vietnam Era due to exposure to herbicide effective 
September 25, 1985.

5.  A rating decision issued in September 1997 granted 
service connection for the cause of death (the basis for DIC) 
as due to exposure to Agent Orange; ultimately an effective 
date of June 22, 1996, was assigned for the entitlement to 
DIC.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 22, 1996 for entitlement to DIC have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a February 2002 
statement of the case, a February 2005 supplemental statement 
of the case, and a VCAA letter was sent in February 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  The February 
2004 letter informed the appellant of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the February 2004 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the appellant was not specifically 
informed to furnish copies of any evidence in her possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from June 1965 to April 
1969, to include service in the Republic of Vietnam.

In January 1984, the veteran applied for pension.  He 
submitted a private physician's statement dated January 13, 
1984, that indicated the veteran was terminal with end stage 
Metastatic Sarcoma of the skin, scalp, bones, pleura, muscle, 
and abdomen.  It was noted that the veteran was totally 
bedridden and in constant pain.

In February 1984, the RO determined that the veteran was 100 
percent disabled with the non-service connected disability of 
end stage metastatic sarcoma.  The RO granted the veteran 
special monthly pension on account of need of regular aid and 
attendance, from January 20, 1984.

The veteran died on February [redacted], 1984.  The cause of death 
stated on the Certificate of Death was metastatic soft tissue 
sarcoma, malignant sarcoma.

In February 1985 the appellant submitted a claim for burial 
benefits, VA Form 21-530, Application for Burial Benefits 
which was awarded in March 1985.

On June 23 1997, the RO received the appellant's application 
for Dependency and Indemnity Compensation (DIC) for service 
connection for the cause of the veteran's death as due to in-
service Agent Orange exposure.  In a September 1997 decision, 
the RO granted service connection for the cause of death, and 
basic eligibility to Dependents' Education Assistance under 
38 U.S.C. chapter 35 effective from June23, 1997. 

In August 2000, the appellant applied for an earlier 
effective date for DIC benefits.

In a December 2000 decision, the RO denied entitlement to an 
earlier effective date for DIC.  In a June 2001 decision, the 
RO granted entitlement to an earlier effective date for DIC, 
effective June 22, 1996.  This decision was based on 
38 C.F.R. § 3.114.  The appellant filed a notice of 
disagreement to the June 2001 RO decision, contending that 
the effective date of the award of DIC should have been 
effective on the date that Soft Tissue Sarcoma was first 
recognized as having been caused due to Agent Orange 
exposure.

In the May 2003 videoconference hearing, the appellant 
testified in relevant part that after her husband's death she 
inquired about filing for benefits, and was told that there 
was nothing for which she could file.  She stated that later 
she was told to file, and subsequently she was granted DIC.  

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection for certain 
diseases may be granted presumptively pursuant to a 
liberalizing law if the veteran was exposed to herbicides 
during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The Agent Orange Law, in 
effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  That 
presumption was extended to soft-tissue sarcoma.  See 55 Fed. 
Reg. 51,651 (Oct. 15, 1991) (now codified at 38 C.F.R. § 
3.309(e) (2004)).  The effective date of the soft-tissue 
sarcoma presumption was made retroactive to September 25, 
1985.  

Thus, active military, naval, or air service in the Republic 
of Vietnam during the Vietnam Era (from January 9, 1962 to 
May 7, 1975) together with the development of a soft-tissue 
sarcoma (as defined by 38 C.F.R. § 3.309(e)) subsequent to 
such service is sufficient to establish service connection 
for that disease.  See 38 C.F.R. §§ 3.307(6), 3.309(e) 
(2004).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or DIC based on 
an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of 
entitlement for death benefits based on service-connected 
death after service is the first day of the month in which 
the veteran's death occurred if a claim for such benefits is 
received within one year after the date of death; otherwise 
the date of entitlement will be the date of receipt of the 
claim.  38 C.F.R. § 3.400(c)(2).

In order for the appellant to receive a benefit paid or 
furnished under the laws administered by the Secretary, she 
must file a claim in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law, or to a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
In order to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 
3.114, 3.400(p).

Under these provisions, awards based on presumptions of 
service connection established under the Agent Orange Act of 
1991 can be made effective no earlier than the date VA issued 
the regulation authorizing the presumption.

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), 
the specific guidance describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.  

This regulation is applicable to claims where VA denied 
compensation for a covered herbicide disease in a decision 
issued between September 25, 1985, and May 3, 1989.  This 
regulation is also applicable to claims for disability 
compensation for the covered herbicide disease that were 
either pending before VA on May 3, 1989, or were received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are: 
type 2 diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  This new regulation is applicable to the 
veteran's claim. 

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A claim will be considered a claim for 
compensation for a particular covered herbicide disease if 
the application and other supporting statements and 
submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c)(2)).

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an application for 
VA burial benefits may not be construed as a claim for DIC 
unless the appellant expresses an intent to seek those 
benefits.  See Shields v. Brown, 8 Vet. App. 346 (1995).  

In this regard, a review of the appellant's VA Form 21-530, 
Application for Burial Benefits, received by the RO in 
February 1985 does not indicate that the appellant expressed 
any intent to apply for DIC at that time.

The appellant did not file a claim for DIC benefits until 
June 23, 1997, which is more than 1 year after the effective 
date of the liberalizing legislation and regulation change 
recognizing a causal relationship between Agent Orange 
exposure and Soft-Tissue Sarcoma.  As such, 38 C.F.R. § 3.816 
(Nehmer decision) is not applicable. 

Although the appellant has argued that on several occasions 
she was told she was not eligible for benefits, this does do 
not provide for an earlier effective date in those situations 
where there is no awareness of the law.  While it is 
unfortunate that the appellant did not learn of the 
legislative changes until many years after their enactment 
and promulgation, the Court, citing to an opinion from the 
United States Supreme Court, has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statute and agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  Furthermore, the VA is under no legal 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).

Therefore, under the provisions of 38 C.F.R. § 3.114, the 
appellant's award of DIC may not be authorized for a period 
of more than one year prior to the date of receipt of the 
claim.  The evidence in this case provides no basis for an 
effective date earlier than June 22, 1996, for the grant of 
DIC.  The facts are not in dispute and application of the law 
to the facts is dispositive.  Where, as here, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date earlier than June 22, 1996, for the grant 
of DIC benefits is denied.



	                        
____________________________________________
ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


